—In a proceeding pursuant to CPLR article 78 to annul determinations of the respondent, the petitioner appeals from an order of the Supreme Court, Queens County (Posner, J.), dated August 24, 1995, which denied his motion to reargue a prior order of the same court, dated January 19, 1995, dismissing the petition.
Ordered that the appeal is dismissed, with costs, as no appeal lies from an order denying reargument (see, Munz v La Guardia Hosp., 109 AD2d 731, 732). Bracken, J. P., Pizzuto, Santucci and Krausman, JJ., concur.